Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to March 03, 2017.
A reading of the specification reveals the point of novelty is administering mesenchymal stem cells which have a high expression of TFPI to treat hepatic fibrosis related disorders.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Betancourt in view of Stephenne.
Betancourt (2019/0062710) entitled "Medium, Methods, Cells and Secreted Factors for Stem Cell Culture and Therapy" teaches in paragraph 29, mesenchymal stem cells isolated from adult adipose tissue.  In paragraph 76, the cells have an elevated level of tissue factor pathway inhibitor 2 which can be elevated by up to 20 fold.  In paragraph 85 various liver disorders are listed including liver cancer.  See claim 24.
The claims differ from Betancourt in that they specify treating fibrosis related liver disorders.
Stephenne (2017/0354723) entitled "Compositions and Methods for Cell Transplantation" teaches cells for transplantation having procoagulant activity, such as adult derived human liver MSCs suspended in an albumin solution described in Example 1 starting at paragraph 197.  The cells are shown in Example 3 paragraph 211 to express TFPI at mRNA level shown in Figs. 8-9.  These cells are for treating liver diseases including cirrhosis which is associated with fibrosis in paragraph 187.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ the cells of Betancourt known to treat liver disorders to treat fibrosis associated liver disorders as taught by Stephenne because Betancourt teaches advantages of MSCs that have an elevated level of TFPI.  Regarding claim 7 directed to .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 6 last line, "is high" does not state higher than what and could be interpreted in many different conflicting ways.  See paragraphs 16-18 in the present specification which discuss this feature.  In claim 17 "are allogenic" does not state allogenic to what, likely the subject is intended.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueno (2020/0016211) teaches mesenchymal stem cells for treating a disease.
Kurata (2018/0344775) teaches treating liver disease with stromal cells.
Stephenne (9,775,890) teaches treating thrombosis with cells.
Lim (2010/0323027) entitled "Mesenchymal Stem Cell Conditioned Medium" teaches in paragraphs 342-343, Example 5, conditioned cell culture medium generated by culturing human MSCs in a serum free medium comprising FGF2, including adipose derived MSCs.  Examples 7-8 show the analysis of the proteome and conditioned media of MSCs cultured in fresh defined media, see paragraphs 363 and 375.  Further analysis of the conditioned media in Example 14A shows the medium contains TFPI.
Rie (JP 2016/144439) teaches using mRNA to culture cells.
Shoichi (JP 2016/140346) teaches culturing MSCs.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/RALPH J GITOMER/Primary Examiner, Art Unit 1655